Title: To James Madison from John Dawson, 7 September 1797
From: Dawson, John
To: Madison, James


Dear SirFredericksburg Sepr. 7. 1797.
I left Philaa. on the 1st. & arrivd here on the 5. In the morning I shall go to Richmond for a few days to arrange some private matters.
The result of the enquiries of the committee has been more favourable than I expected, and will be a bitter pill to the British minister, our Secretary of state & their faction. We have deemd it proper not to make our proceedings public, untill laid before the house of representatives. I have a regular copy & coud I meet with you, woud shew it, as I am very anxious to obtain the advice & assistance of some friends in conducting a business which I hope will be productive of good. You, no doubt, have seen Bache’s papers—he seems to have taken up a pretty correct idea of the business. From the best accounts thirty five thousand persons are said to have left Phila. This extraordinary movement cannot be ascribed to the real state of the fever (which has been very partial, & not very malignant) but to the recollection of 93, & the proclamation of the Governor.
Will you present me to your lady & friends—her letters have been deliverd with pleasure. Yrs with real Esteem
J Dawson.
